No. 13277

         I N THE SUPREME C U T O THE STATE O M N A A
                          OR    F           F OTN

                                          1976



THE M N A A P W R COMPANY, a Montana
         OTN O E
c o r p o r a t i o n , and PUGET S U D P W R &
                                   ON O E
LIGHT COMPANY,

                               P l a i n t i f f s and Respondents,
      -vs   -
BOYD CHARTER and ANNE G. CHARTER, h i s w i f e ;
DREVS FARMING CORPORATION, a Montana
corpora t i o n ; PHYLLIS 0 ' CONNOR REES , BETTY
o'CONNOR GREENE, J A N E O'CONNOR L N and
                                       OG
GENEVIEVE O'CONNOR CARLISLE,

                               Defendants and Appellants.



Appeal from:         D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable Robert H. Wilson, Judge p r e s i d i n g .

Counsel of Record:

      For Appellants :

                G r a y b i l l , Ostrem, Warner and C r o t t y , Great F a l l s ,
                 Montana
                Gregory T. Warner argued, Great F a l l s , Montana

      For Respondents:

                Crowley, Kilbourne, Haughey, Hanson and Gallagher,
                 B i l l i n g s , Montana
                Thomas N. Kelley argued, B i l l i n g s , Montana



                                                  Submitted:          October 20, 1976

                                                     Decided :         DEC 2 8     1976
M r . J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e Court.


                  T h i s i s an appeal by defendant landowners from o r d e r s of

p r e l i m i n a r y condemnation and possession g r a n t e d t o p l a i n t i f f s by

t h e d i s t r i c t c o u r t , Yellowstone County.

                  Each of t h e condemnation a c t i o n s presented f o r a p p e a l

were i n i t i a t e d by p l a i n t i f f s Montana Power Company and Puget

Sound Power & Light Company pursuant t o T i t l e 93, Chapter 99,

Revised Codes of Montana, 1947.                              The purpose of t h e a c t i o n s was

t o g a i n easements and r i g h t of way f o r c o n s t r u c t i o n of a 230-500 KV

e l e c t r i c transmission l i n e t o serve t h e p l a i n t i f f s ' coal-fired

g e n e r a t i n g p l a n t s a t C o l s t r i p , Montana.             Previous t o f i l i n g t h e

condemnation complaints i n d i s t r i c t c o u r t , p l a i n t i f f s o b t a i n e d

a c e r t i f i c a t e of "environmental c o m p a t i b i l i t y and p u b l i c need"

from t h e S t a t e Board of N a t u r a l Resources and Conservation i n

accordance w i t h t h e Montana Major F a c i l i t y S i t i n g Act, T i t l e 70,

Chapter 8 , Revised Codes of Montana, 1947.

                  Upon motion, t h e d i s t r i c t c o u r t ordered c o n s o l i d a t i o n

of t h e t h r e e condemnation a c t i o n s w i t h a " n e c e s s i t y hearing"

scheduled f o r J u l y 8 , 1975.                      A t p r e t r i a l conference on t h a t d a t e

t h e c o u r t decided i t was f i r s t necessary t o determine whether, under

t h e p r e s e n t Montana law, i t was proper f o r a c o u r t t o conduct a
1   I   n e c e s s i t y h e a r i n g f f a t a l l w i t h r e s p e c t t o a u t i l i t y f a c i l i t y of

t h e t y p e involved.                Accordingly, counsel f o r t h e p a r t i e s o r a l l y

s t i p u l a t e d t o c e r t a i n f a c t s s o t h i s i s s u e could be r e s o l v e d .

                  O December 1 2 , 1975, t h e d i s t r i c t c o u r t e n t e r e d i t s f i n d i n g s
                   n

of f a c t and conclusions o f law wherein i t determined t h a t t h e

n e c e s s i t y f o r t h i s p a r t i c u l a r power l i n e , i t s l o c a t i o n , and land

t o be taken and t h e a r e a t h e r e o f were m a t t e r s c o n t r o l l e d by t h e

                                                     - 2 -
Montana Major Facility Siting Act and thus within the responsibility

of the State Board of Natural Resources a d Conservation. Holding

that the only issues properly before it were public use and just

compensation, the district court ruled the transmission line to

be a public use with just compensation to be determined at a future

time.

        Therefore, the district court entered a preliminary condemna-

tion order on December 12, 1975. On the same day plaintiffs paid

into court the amount of compensation claimed by defendants in

their answers to the plaintiffs' condemnation complaints.   The

district court then entered an order granting plaintiffs possession

and use of the lands in question.

        Defendants on December 31, 1975, moved the district court

to stay the orders of preliminary condemnation and possession.

The motion was denied by the district court on January 20, 1976.

        Defendants appeal from the district court's orders of

preliminary condemnation and possession.

        On appeal defendants contend the orders of preliminary

condemnation and possession were improper because all issues of

preliminary condemnation for the power line were controlled by

the eminent domain statute, section 93-9901 et seq., R.C.M. 1947,

and thus were subject to hearing before the district court.     However,

we believe the proper disposition of this appeal is controlled

by the course of events subsequent to the district court's denial
of defendants' motion for a stay.

        First, by virtue of the district court's order of possession

granted in accordance with section 93-9920, R.C.M.   1947, plaintiffs

were entitled to "use and possess" the defendants' lands. We

note that this right has been exercised to the point where the

transmission towers and lines are now completed on those lands be-

longing to defendants.
                              - 3 -
          Second, n o t i n g t h e d i s t r i c t c o u r t ' s d e n i a l of t h e defendants'

motion f o r a s t a y of proceedings, we f i n d n o t h i n g i n t h e r e c o r d

t o i n d i c a t e any f u r t h e r e f f o r t by t h e defendants t o p r e s e r v e t h e

s t a t u s quo pending d i s p o s i t i o n of t h i s a p p e a l .

          Since t h e v e r y a c t s which defendants sought t o e n j o i n a r e

now accomplished f a c t , we hold t h e i s s u e b e f o r e t h i s Court t o b e

moot and t h u s n o t w i t h i n t h e province of t h i s Court.            Adkins v.

C i t y of L i v i n g s t o n , 121Mont. 528, 194 P.2d 238.

          The f a c t t h a t no p a r t y r a i s e d t h e i s s u e of mootness on a p p e a l

does n o t a l t e r t h i s n e c e s s a r y conclusion.       Fox v. Hacker, 68 Mont.
413, 220 P. 749.           Therefore, t h i s




uJ stices.



 Hon. J a c k .L. ,,Green : , D i s t r i c t
 Judge, s i t t i n g f o r J u s t i c e Wesley
 Castles.